Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objections to the abstract and claims are withdrawn in response to the amendments.
The 112b rejection of claim 10 is withdrawn in response to the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (KR101484408B1 published 01/19/2015; hereinafter Seo) in view of Parng (US Pat No. 8,703,070 B2 published 04/22/2014).
Regarding claim 1, Seo teaches a chip (rotational PCR microchip 110 – Fig. 1) for sample analysis, comprising: 
a sample storage unit (a sample storage unit 130 – Fig. 2); 
a capture path (a capture passage 126 filled with means 128 – paragraph 5 and Fig. 2) configured to capture an analyte contained in a sample and communicating with the sample storage unit; 
a washing solution storage unit communicating with the capture path (a washing buffer solution storage unit 140 connected to the capture passage 126 – Fig. 2); and 
a delay unit (a round chamber “D” opening to washing buffer solution introduction passage 145 – Fig. 2) (“a delay unit” is interpreted as a structure capable of delaying fluid flow) included between the capture path and the washing solution storage unit (round chamber opening to washing buffer solution introduction passage 145 is located between the capture passage 126 and a washing buffer solution storage unit 140 – Fig. 2) such that a washing solution flowing from the washing solution storage unit to the capture path passes through (round chamber opening to washing buffer solution introduction passage 145 is capable of allowing buffer flow – Fig. 2), 
[AltContent: textbox (first chamber )][AltContent: arrow]wherein, when the chip is rotated for sample analysis (the limitation “when the chip is rotated for sample analysis” is interpreted as a contingent imitation and intended use; for prosecution, the limitation to read on a structure capable of being rotated) (rotational PCR microchip 110 – Fig. 1), the delay unit (washing buffer solution introduction passage 145 – Fig. 2) is configured to  delay the passage of the washing solution introduced from the washing solution storage unit such that the washing solution reaches the capture path later than the sample (round chamber opening to the washing buffer solution introduction passage 145 is capable of delaying the buffer flow to the capture passage 126 – Fig. 2),
 
wherein the delay unit comprises: 
a delay chamber (a round chamber “D” opening to washing buffer solution introduction passage 145 – Fig. 2) capable of storing a washing solution directed to the capture path from the washing solution storage unit (a round chamber opens to washing buffer solution introduction passage 145 is capable of holding buffer – Fig. 2); and 
a delay channel (washing buffer solution introduction passage 145 – Fig. 2) included between the delay chamber and the capture path (washing buffer solution introduction passage 145 is located between the capture passage 126 and the a round chamber opening to washing buffer solution introduction passage 145 – Fig. 2) such that the washing solution stored in the delay chamber is discharged when stored at a predetermined amount or more (washing buffer solution introduction passage 145 is capable of holding and discharging an amount of buffer from the round chamber “D” – Fig. 2). 
However, Seo does not teach wherein the delay channel comprises:--2--Application No.: 16/639,565 Attorney Docket No.: 11120-12001a first path extending radially inward from an outlet of the delay chamber; and a second path extending radially outward from the end of the first path, the first path and the second path being configured to have the washing solution flow in opposite directions to each other.
Parng teaches a centrifugal cartridge 10 wherein the delay channel (U-shaped guiding groove 434 – Fig. 5) comprises: --2--Application No.: 16/639,565 Attorney Docket No.: 11120-12001 
a first path extending radially inward from an outlet of the delay chamber (the U-shaped guiding groove 434 has a first connection groove 4343 leading out of the detection chamber 45 – Fig. 5); and 
a second path extending radially outward from the end of the first path (a second connection groove 4344 extending outwards from the end of the first connection groove 4343 – Fig. 5), the first path and the second path being configured to have the washing solution flow in opposite directions to each other (flows in the second connection groove 4344 and first connection groove 4343 are in different directions – Fig. 5). Parng teaches that it would be advantageous to use the capillary U-shaped guiding groove 434 and the waste chamber 46 to regulate a pressure required for filling the working fluid (column 11 lines 55-60).
It would be advantageous to modify the washing buffer solution introduction passage 145, as taught by Seo, with the U-shaped guiding groove 434, taught by Parng, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Seo and Parng both teach rotary analysis devices.
Regarding claim 2, Seo, modified by Parng, teaches the chip of claim 1, wherein the sample storage unit is located radially inward of the capture path (sample storage unit 130 is located radially inward of the capture passage 126 – Fig. 2).
Regarding claim 3, Seo, modified by Parng, teach the chip of claim 1, wherein the washing solution storage unit is located radially inward of the sample storage unit (washing buffer solution storage unit 140 located radially inward of the capture passage 126 – Fig. 2).
Regarding claim 5, Seo, modified by Parng, teaches the chip of claim 1, wherein the outlet is included at the radially outermost side of the delay chamber (first connection groove 4343 leading out of the detection chamber 45 – Parng Fig. 5), and the delay channel is connected to an outlet of the delay chamber (the U-shaped guiding groove 434 has a first connection groove 4343 leading out of the detection chamber 45 – Parng Fig. 5).
Regarding claim 7, Seo, modified by Parng, modified by Parng, teaches the chip of claim 1, wherein the delay unit further comprises an introduction channel (a channel “I” connecting the round chamber and the washing buffer solution storage unit 140 – Fig. 2) included between the washing solution storage unit and the delay chamber such that, when the chip is rotated for sample analysis, the washing solution stored in the washing solution storage unit is introduced into the delay chamber (channel “I” connecting the round chamber and the washing buffer solution storage unit 140 is capable of allowing buffer flow – Fig. 2).
Regarding claim 8, Seo, modified by Parng, teaches the chip of claim 7, wherein the introduction channel comprises a third path (portion of channel “I” extends away from round chamber “D”; see Fig. 2 above) extending away from the delay chamber in a direction parallel to the width direction of the delay chamber (portion of channel “I” extends away from round chamber “D” is parallel to a width of the round chamber “D”; see Fig. 2 above); and 
a fourth path (portion of channel “I” extends towards round chamber “D”; see Fig. 2 above) extending closer to the delay chamber in a direction parallel to the third path at the end of the third path (the portions of channel “I” are parallel; see Fig. 2 above).
Regarding claim 9, Seo, modified by Parng, teaches the chip of claim 3, further comprising: 
a first eluent storage unit (elution buffer solution storage unit 150 – Fig. 2) located radially inward of the sample storage unit (elution buffer solution storage unit 150 is located radially inward of the sample storage unit 130; see Fig. 2 above), communicating with the capture path (elution buffer solution stored in the elution buffer solution storage unit 150 flows into the capture passage 126 – paragraph 35), and storing the first eluent for separating an analyte captured in the capture path therein (elution buffer solution stored in the elution buffer solution storage unit 150 – paragraph 35) (“storing the first fluent for separating an analyte” is interpreted as intended use recitation and a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus per MPEP 2114 II); and 
second eluent storage unit (first chamber; see Fig. 2 above) located radially outward of the sample storage unit (first chamber is located radially outward of the sample storage unit 130; see Fig. 2 above), and storing a second eluent for detecting the analyte therein (first chamber is capable of holding an eluent; see Fig. 2 above) (“storing a second eluent for detecting” is interpreted as intended use recitation and a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus per MPEP 2114 II).
Regarding claim 10, Seo, modified by Parng, teaches the chip of claim 9, further comprising: 
a connection chamber (a connecting section 162 – Fig. 2) located radially outward of the capture path and the second eluent storage unit (the connecting section 162 is radially outward from the capture passage 126 – Fig. 2), and communicating with an outlet of the capture path and the second eluent storage unit (connecting section 162 is connected to the capture passage 126 and the first chamber; see Fig. 2 above); 
a waste solution chamber (waste liquid chamber 165 – Fig. 2) communicating with the connection chamber to be located radially outward of the connection chamber (waste liquid chamber 165 is radially outwards and connected to the connecting section 162 – Fig. 2), and storing a sample not captured in the capture path and a washing solution passing through the capture path (“storing a sample not captured in the capture path and a washing solution passing through the capture path” is interpreted as intended use recitation and a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus per MPEP 2114 II) when the chip is rotated for sample analysis (waste liquid chamber 165 is capable of holding a sample and a washing solution – Fig. 2); and --4--Application No.: 16/639,565 Attorney Docket No.: 11120-12001 
a collection chamber (target material chamber 170 – Fig. 2) communicating with the connection chamber to be located radially outward of the connection chamber (target material chamber 170 is radially outwards and connected to the connecting section 162 – Fig. 2) and storing an analyte separated by the first eluent (“storing an analyte separated by the first eluent” is interpreted as intended use recitation and a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus per MPEP 2114 II) (target material chamber 170 is capable of holding an analyte and eluent – Fig. 2 and paragraph 68), the first eluent passing through the capture path, and the second eluent passing through the connection chamber .
Regarding claim 12, Seo, modified by Parng, teaches the chip of claim 1, further comprising: a plurality of detection chambers (chamber “P” is connected to the capture passage 126; see Fig. 2 above) (multiple chamber “P” arranged radially around the rotational PCR microchip 110 – Fig. 1) communicating with the capture path, configured to introduce the analyte, and storing a different primer for detecting the analyte (the chamber “P” is capable of introducing analyte and storing primers – Fig. 2).
Regarding claim 13, Seo teaches a device for sample analysis, comprising: 
a chip for sample analysis (rotational PCR microchip 110 – Fig. 1); 
a lower member (a lower member 181 – Fig. 1) on which the chip for sample analysis is mounted, and comprising a temperature adjustment unit on the top surface thereof (temperature controller 180 includes a lower member 181 and an upper member 182 – Fig. 3); 
an upper member mounted (upper member 182 – Fig. 3) on the lower member to facilitate up-and-down movement with respect to the lower member (upper member 182 moves up and down with respect to the lower member 181 – Fig. 3 and paragraph 43); and 
a driving motor (chip rotation driving unit 190 mounted under the lower member 181 – Fig. 3) mounted under the lower member to rotate the chip for sample analysis (chip rotation driving unit 190 rotates the sample processing chip 110 – Fig. 3), 
wherein the chip for sample analysis comprises 
a sample storage unit (a sample storage unit 130 – Fig. 2); 
a capture path (a capture passage 126 filled with means 128 – paragraph 5 and Fig. 2) configured to capture an analyte contained in a sample, and communicating with the sample storage unit; 
a washing solution storage unit communicating with the capture path (a washing buffer solution storage unit 140 connected to the capture passage 126 – Fig. 2); and --5--Application No.: 16/639,565 Attorney Docket No.: 11120-12001 
a delay unit included between the capture path and the washing solution storage unit, such that a washing solution flowing from the washing solution storage unit to the capture path passes through, and configured to delay the passage of a washing solution introduced from the washing solution storage unit such that the washing solution reaches the capture path later than the sample when the chip is rotated for sample analysis, 
wherein the delay unit comprises: 
a delay chamber (round chamber opening to washing buffer solution introduction passage 145 – Fig. 2) (“a delay unit” is interpreted as a structure capable of delaying fluid flow) capable of storing a washing solution directed to the capture path from the washing solution storage unit (round chamber opening to washing buffer solution introduction passage 145 is capable of allowing buffer flow – Fig. 2); and 
a delay channel (washing buffer solution introduction passage 145 – Fig. 2) included between the delay chamber and the capture path (washing buffer solution introduction passage 145 is located between the capture passage 126 and the a round chamber opening to washing buffer solution introduction passage 145 – Fig. 2) such that the washing solution stored in the delay chamber is discharged when stored at a predetermined amount or more (washing buffer solution introduction passage 145 is capable of holding and discharging an amount of buffer – Fig. 2), and 
However, Seo does not teach wherein the delay channel comprises: a first path extending radially inward from an outlet of the delay chamber; and a second path extending radially outward from the end of the first path, the first path and the second path being configured to have the washing solution flow in opposite directions to each other.
Parng teaches a centrifugal cartridge 10 wherein the delay channel (U-shaped guiding groove 434 – Fig. 5) comprises: --2--Application No.: 16/639,565 Attorney Docket No.: 11120-12001 
a first path extending radially inward from an outlet of the delay chamber (the U-shaped guiding groove 434 has a first connection groove 4343 leading out of the detection chamber 45 – Fig. 5); and 
a second path extending radially outward from the end of the first path (a second connection groove 4344 extending outwards from the end of the first connection groove 4343 – Fig. 5), the first path and the second path being configured to have the washing solution flow in opposite directions to each other (flows in the second connection groove 4344 and first connection groove 4343 are in different directions – Fig. 5). Parng teaches that it would be advantageous to use the capillary U-shaped guiding groove 434 and the waste chamber 46 to regulate a pressure required for filling the working fluid (column 11 lines 55-60).
It would be advantageous to modify the washing buffer solution introduction passage 145, as taught by Seo, with the U-shaped guiding groove 434, taught by Parng, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Seo and Parng both teach rotary analysis devices.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seo, modified by Parng, as applied to claim 5 above, in view of Harding (US Pat No. 7,935,318 B2 published 05/03/2011).
Regarding claim 6, Seo, modified by Parng, teaches the chip of claim 5.
However, Seo, modified by Parng, does not teach wherein the predetermined amount is an amount when the height of the washing solution stored in the delay chamber corresponds to the length of the first path.
Harding teaches a centrifugation disk wherein the predetermined amount is an amount when the height of the washing solution stored in the delay chamber corresponds to the length of the first path (the height of liquid 14b, therefore the amount of liquid 14b, in the fluid reservoir 12b corresponds to the height microchannel 46 – Fig. 4A-B). Harding (column 8 lines 35-40) teaches that it would be advantageous to use these channel and reservoir dimensions to gain the function of separating less dense constituent and more dense constituent.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the U-shaped guiding groove 434, as taught by Seo as modified by Parng, with the dimension, taught by Harding, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Seo, Parng, and Harding all teach analysis devices using rotating microfluidic chips. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Seo, modified by Parng, as applied to claim 9 above, in view of Seo et al (US20150292038A1 published 10/15/2015; hereinafter Seo ‘038).
Regarding claim 11, Seo, modified by Parng, teaches the chip of claim 9, wherein an injection hole for injecting a solution is formed in each of the sample storage unit (sample injection hole 110a for injecting a sample into the sample storage unit 130 – paragraph 30 and Fig. 2), the washing solution storage unit (injection hole 110b for injecting the washing buffer solution into the washing buffer solution storage unit 140 – paragraph 33), the first eluent storage unit (elution buffer injection hole 110c for injecting the elution buffer into the elution buffer chamber 150 – paragraph 34).
However, Seo, modified by Parng, does not teach an injection hole is for injecting a solution is formed in the second eluent storage unit.
Seo ‘038 teaches a microfluidic micro-chip comprising multiple chambers, wherein an injection hole (elution buffer injection hole – paragraph 37) is for injecting a solution is formed in the second eluent storage unit (elution buffer chamber 150 – Fig. 3) (elution buffer injection hole is formed in the diagnosis micro-chip 110 to inject an elution buffer into the elution buffer chamber 150 – paragraph 37). It would be advantageous to use an injection hole to fill the elution buffer chamber to prevent spills and avoid potential buffer degradation from storing buffer in the elution chamber long-term.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first chamber, as taught by Seo, with the elution buffer injection hole, taught by Seo ‘038, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Seo, Parng, and Seo ‘038 all teach PCR analysis devices using rotating microfluidic chips.
Response to Arguments
Applicant’s addition arguments filed 05/16/2022 with respect to the rejections of claim 1 have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797